This was an application for writ of partition to divide the real and personal estate of the late William Fal-coxier, who died intestate, in the month of June 1805, and whose widow married the complainant, James House. The widow and her second husband claimed one third of the real and personal estate of the deceased, under the act of February 1791. Chancellor Gaillard had allowed the writ at a former court, and had confirmed the return under it so far as regarded the personal estate 5 but bad refused to conSrm the return as to the real estate, because the infants had not been brought regularly before the court by bill. A bill was therefore regularly filed, and the infants were made defendants, and their uncle, Erasmus Fowe, was assigned them as their guardian ad litem. The commissioners under the writ of partition, recommending a sale of the lands of the estate, judge James now presiding in the court, ordered that the return should be confirmed and that the lands should bo sold, on a credit of two, three and four years; tlic purchasers to gire bond and such security as.the commissioners shall approve. The infants to have six months after comingof age to shew cause against the said decree.